DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 6, 9, 10, 22, 23, 25-27, and 30 have been considered but are moot because the arguments do not apply to any of the reference combinations being used in the current rejection as the new prior art of Istephanous et al. provides for the modification of Hall et al. as amended.  Insofar as Berner et al. was argued against in the response there were no particular arguments to the modification of the hydrophilicity of a nanostructure surface relied upon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 9, 10, 22, 23, 25-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 25 recite the new limitations of “to form a two-part implant system and/or an intermediate part to be directly or indirectly connected with the dental implant to form a multi-part implant system”.

 For purposes of examination any prior art which provides for at least a two-part system will be deemed to provide for the claim limitation as two parts are also multi-parted.
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 5, 6, 9 22, 23, and 25-27, are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2007/0275350) in view of Istephanous et al. (US 2006/0229715 A1).
Regarding claims 1, 8, 9, 25, and 27, Hall discloses a dental implant system including an abutment (abstract, Fig. 3 element 9), the abutment being an abutment basic body extending from an apical end to a coronal end arranged opposite to the apical end (Fig. 3: apical end “9a” and coronal end “9b”), the abutment basic body having a dental implant connecting portion at the apical end and adapted to be releasably connected to a corresponding abutment connecting portion of the dental implant to form at least a two-part implant system (Fig. 1 element 5b and Fig. 3 element 9a examples of the connection end, Fig. 4 and 5 showing the implant and abutment basic being at least two parts); a support portion at the coronal end and designed to allow the superstructure to be mounted directly or indirectly thereon (Fig. 3 element 9b with superstructure element 14) and a soft tissue contact region arranged between the dental implant connecting portion and the support portion and configured to contact and interact with soft tissue (Fig. 3 element 9a designated by 12/l), wherein the soft tissue contact region is formed on at least an outer surface with a soft tissue enhancing material crystalline phase titanium dioxide, thus TiO2, material derived from the implant body itself with a dimension of less 
Hall discloses structure as discussed above, but fails to explicitly disclose the soft tissue enhancing material comprises nanostructures extending in at least two dimensions to 200 nm at most, or an average diameter of 10-150 nm and length of 5-500 nm nor the ratio of length to diameter being 1.5:1 or 4.:1 with the outer surface of the soft tissue contact region on which the nanostructures are formed is smooth microscopically or macroscopically, nor where the nanostructures have an average diameter from 10-150nm or an average length of 5-500nm.
However, Istephanous discloses an implant with a nanotube surface (title) where the nanotubes are crystalize nanostructures (paragraph [0043] lines 1-6) and that the nanotubes include the properties of extending in at least two dimensions to 200nm at most by disclosing an average diameter of 10-200nm (paragraph [0041] lines 1-8 disclosing an outer diameter of at most 200 nm) and an average length/height of 15 to 500 nm (paragraph [0041] lines 9-10) thus disclosing the length to diameter ratios of 1.5:1 and 4:1 (paragraph [0041] including a diameter of 15-200 and lengths of 15-500 nm thus including range a diameter of 125nm and a length of 500nm being 4:1 as well as a length of 30nm to a diameter of 15nm thus being 1.5:1), and would thus provide the outer surface to be smooth micro and macroscopically (paragraph [0041] lines 1-10 disclosing the nanotubes and paragraph [0025] lines 1-10 disclosing polishing similar to the only disclosure of how the implant would be considered smooth in 
Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the manner of forming a nano-surface by oxidation of the parts of an implant in Hall including the implant and abutment being both treated the same (Hall Fig. 4and 5 showing the same solution and oxidation applied to both implant 16 and abutment element 21), by incorporating the formation of a titanium oxide nanostructures on a micro/macroscopic smooth surface with the formed crystalline nanotube structures with an average lengths of between 15nm to 500nm and average diameters of 15nm to 200nm and corresponding length-to diameter ratio in the range of 1.5:1 to 4:1, such as a length of 500 nm and a width of 125nm  as taught in Istephanous, as Istephanous disclosed such variables as known to improve the joint between a surface of an implanted element and the surrounding tissue (paragraph [0050] lines 3-9 disclosing encouraging interaction of the coating with cells and osteoblasts, which would be beneficial as Hall uses the same surface modification on both the soft tissue and hard tissue contacting portions, the claims not limiting the nanotube surface to only the soft tissue contacting area) Further regarding the ratios it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any of the recited range ratios, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case Hall/Istephanous as combined discloses the parameters of length and diameter and ratio there between to be an interdependent manufacturing result (Istephanous paragraph [0041] lines 1-4) and that the selection of the ratio and of the parameters was disclosed as being graduated to find optimum or workable ranges (Istephanous paragraph [0041] lines 12-13) and the instant disclosure does 
Regarding claim 5, Hall further discloses wherein the abutment basic body is made of titanium (abstract disclosing the titanium oxide coating is formed by anodization and thus the body of the abutment is inherently titanium which is the source of the oxide layer formed from as anodizing is the application of voltage to a material in an acid so the material forms its own oxide coating).
Regarding claim 6, Hall’s nanostructure includes titanium dioxide (paragraph [0025] lines 1-4, disclosing titanium dioxide).
Regarding claim 22, Hall further discloses a dental implant configured to be implanted in bone (Fig. 3 element 13 in element 2).
Regarding claim 23, Hall further discloses wherein the abutment is in a state of being releasably connected to the dental implant ([Fig. 4 and 5 showing the abutment as being separate and releasable).
Regarding claim 26, Hall further discloses where the treated region is only on the soft tissue contact surface (Fig. 3 elements 12 and l showing only the soft tissue 3 is contacting the treated surface).
Claims 10 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 2007/0275350) in view of Istephanous et al. (US 2006/0229715 A1) as applied to claim 1 above and further in view of Berner et al. (WO 2013/056844 A1).
Regarding claims 10 and 30, Hall/Istephanous discloses structure as discussed above, but fails to explicitly disclose at least a part of the outer surface of the abutment has a hydrophilicity defined by a contact angle of less than 30 degrees when contacted with water.

Therefore, it would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify Hall/Istephanous, by incorporating at least a part of the outer surface of the abutment has a hydrophilicity defined by a contact angle of less than 30 degrees when contacted with water, as taught by Berner, into the abutment body as such layers would improve adherence of proteins on the abutment body after implantation which is desired  (page 2 lines 17-page 3 line 6, page 4 lines 4-11 and page 9 lines 15-21 disclosing improved protein retention benefiting cellular response) and further Istephanous disclosing that the use of the nanotube type structures on surfaces of the implant enhance bonding with bone and that such similar nanotube structures would also enhance growth of other tissue contacting abutment and is desirable for successful implantation (paragraphs [0050] and [0055] all disclosing benefits for both bone and non-bone tissues).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.